Citation Nr: 1118320	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-44 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an effective date prior to December 26, 2006, for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the assignment of an effective date prior to December 26, 2006, for the grant of a 100 percent evaluation for PTSD.  

The Board also notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In November 2007, the Veteran's attorney provided specific arguments relating to the effect that the Veteran's service-connected PTSD has had on his ability to secure or follow substantially gainful employment.  Accordingly, the Board finds that the earlier effective date claim for claim for PTSD includes as a component, a claim for TDIU, and this claim has therefore been added as an additional claim in appellate status.

In August 2010, the Veteran provided testimony at a travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is of record.



FINDINGS OF FACT

1.  An increased rating claim for PTSD, also construed to include a TDIU claim, was filed on March 28, 2005.  

2.  A July 2005 rating action granting a 70 percent evaluation for PTSD effective from March 28, 2005, was followed by the timely filing on a Notice of Disagreement (NOD) in April 2006; hence the July 2005 rating action was not final and the appeal period relating to the increased rating claim for PTSD and TDIU claim extends from March 28, 2005.  

3.  It was factually ascertainable from a private medical statement dated March 10, 2005, that the Veteran's impairment due to PTSD was total, and consistent with the assignment of a 100 percent evaluation.  

4.  It was factually ascertainable as of March 10, 2005, that the Veteran's service-connected PTSD precluded him from engaging in substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of March 10, 2005, for the assignment of a 100 percent rating for PTSD.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.400, 4.125-4.130, Diagnostic Code 9411 (2010).

2.  The criteria are met for the assignment of TDIU, effective from March 10, 2005.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.19 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In the present case, the Board need not discuss whether there has been VCAA compliance because the claims are being granted in full.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Factual Background

By rating action of August 1992, service connection was established for PTSD, for which a 30 percent evaluation was assigned, effective from December 1991.

On March 28, 2005, an increased rating claim for PTSD was submitted, in the form of congressional correspondence inquiring into the status of the Veteran's case, received on that day.  Also received at that time in support of the claim was a private medical statement of Dr. P. C., dated on March 10, 2005.  The doctor indicated that he initially treated the Veteran for PTSD in 1999, following which he did not see him again until 2005.  The doctor indicated that he had seen the Veteran on numerous occasions in February and March 2005, at which time the doctor described the Veteran as being in crisis and having exacerbated PTSD symptoms.  The doctor indicated that the Veteran's PTSD manifestations during his visits in early 2005 had included: disheveled appearance; poor personal hygiene; hostility; verbal abuse; paranoia; and suicidal thoughts.  The doctor characterized the severity of the Veteran's PTSD as severe and indicated that it was also manifested by: flashbacks; impulsive behavior; angry outbursts; depression and estrangement from others, including his wife and other family members.  The doctor assessed the level of the Veteran's impairment as total, and consistent with the assignment of a 100 percent rating for PTSD.

In a rating decision of July 2005, the RO granted a 70 percent evaluation for PTSD, effective from March 28, 2005.  

The file contains a VA examination report of May 20, 2005.  At that time, the Veteran reported that he had not worked steadily since 1983, and had not worked at all following self-employment as a mechanic in 1995.  The examiner indicated that alcohol dependence was subsumed as part of the Veteran's PTSD and noted that the Veteran was quite isolated from others.  The examiner concluded that given the length of time that the Veteran had not functioned, the prognosis was poor.  

Subsequently, Dr. P. C. provided a second medical statement in February 2006, indicating that the Veteran was incapable of maintaining gainful employment.

On December 26, 2006, the Veteran's attorney requested an increased evaluation for PTSD, to include consideration of a TDIU claim.  

In a third statement from Dr. P. C. dated in February 2007, the doctor described the Veteran as depressed, paranoid, and blatantly hostile and noted that the Veteran reported having anxiety attacks, difficulty concentrating, and daily episodes of intrusive thoughts.  It was noted that he had no social life.  The doctor opined that the Veteran was not capable of maintaining employment and felt that his PTSD was permanently and totally disabling.

In a rating decision of September 2007, the RO granted a 100 percent evaluation for PTSD, effective from December 26, 2006.  The Veteran and his representative appealed the assigned effective date, explaining that an effective date of May 20, 2005, should be assigned, representing the date of a VA examination report indicating that the Veteran was unemployable due to service-connected PTSD.

In a rating decision issued in March 2008, the RO denied an effective date prior to December 26, 2006, reasoning that the July 2005 rating decision was not appealed and became final, following which a claim for TDIU/an increased rating for PTSD, was not received until December 2006.  It was further explained that the VA examination report of May 2005 could not be considered an informal claim for TDIU, as there was no indication of any intent to file a claim for such benefits at that time.  The denial of an earlier effective date was confirmed in a rating decision of October 2008.

The Veteran presented testimony at a travel Board hearing held in August 2010.  At that time, the Veteran's representative clarified that the Veteran was actually seeking entitlement to a TDIU for the time period extending from March 28, 2005 (when it is argued that a claim seeking TDIU was filed) until December 25, 2006, the day before a 100 percent evaluation for PTSD became effective. 

Analysis

The Veteran and his representative contend that an effective date of either March 28, 2005 or May 20, 2005, is warranted for the assignment of a 100 percent evaluation for PTSD.  In this regard, March 28, 2005 represents the date of an increased rating claim for PTSD, and May 20, 2005, represents the date of a VA examination, which followed the March 28, 2005 claim for increase.  As a related matter, it is maintained that entitlement to a TDIU is also warranted in this case, effective from one of the aforementioned dates.  

I.  Entitlement to an effective date prior to December 26, 2006 for the assignment of a 100 percent disability rating for PTSD

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

In a claim for an increased rating, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(1) and (2) (2010).  Thus, the two determinative issues in any claim of entitlement to an earlier effective date for increased compensation are: (1) the date of the claim and (2) the date of entitlement to an increase.

It follows that three possible effective dates may be assigned depending on the facts of the particular case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1) (2010)); or (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) (2010)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) (2010)).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

The initial question in this case involves when the claim for increase was filed.  Specifically, the RO received an increased rating claim for PTSD on March 28, 2005.  In a subsequent rating action of July 2005, an increased evaluation of 70 percent was assigned, effective from the March 28, 2005, claim for increase.  The RO determined that the July 2005 claim was not appealed and became final in July 2006.  Thereafter, another claim for increase was filed on December 26, 2006.  In a subsequent rating action of September 2007, an increased evaluation of 100 percent was assigned, effective from the December 26, 2006, claim for increase.  

Despite this finding, the Board finds that there is evidence, which indicates that a timely Notice of Disagreement was filed following the July 2005 rating action, which would establish March 28, 2005 as the date of the claim for increase, thereby also establishing this as viable effective date for the grant of a 100 percent evaluation for PTSD.  In this regard, in April 2006, congressional correspondence and additional evidence in the form of a February 2006 private medical statement assessing the severity of the Veteran's PTSD were added to the file.  Accompanying these documents was a statement signed by the Veteran in February 2006, authorizing the release of this information to local congressional staff for review and referral to VA for the purpose of "securing my war-earned benefits."  In essence, the information added to the record in April 2006, clearly pertained to the PTSD claim and evidenced an intention by the Veteran to further pursue an increased rating claim on appeal.  

The Board finds that the documents received by VA in April 2006, specifically include the Veteran's signed statement, which meets the definition of a NOD.  A written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result will constitute a NOD.  See 38 C.F.R. § 20.201 (2010).  While special wording is not required, the NOD must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A veteran must file a NOD with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination.  See 38 C.F.R. § 20.302(a) (2010).  There is no requirement in the regulation that the date of rating action at issue be specified in a NOD. 

Here, the written statement of the Veteran along with additional documentation and evidence, all of which was received by VA in April 2006, was timely and expressed dissatisfaction with the disposition of the July 2005 rating action, hence the statement is tantamount to a timely NOD.  See 38 C.F.R. § 20.201 (2010).  Accordingly, the appeal period in this case extends from the date of the claim for increase, now established as March 28, 2005.  As such, the Board must determine the date of entitlement to an increase.  

Mental disorders are evaluated under a general rating formula found at 38 C.F.R. § 4.130.  The fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed in 38 C.F.R. § 4.130.  According to the DSM-IV criteria, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to symptoms such as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In a claim for an increased rating, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(1) and (2) (2010).  Accordingly, the earliest effective date assignable in this case is March 28, 2004.  

Here, it was factually ascertainable that the Veteran was both unemployable and was found to meet the requirements for the assignment of a 100 percent evaluation for PTSD on March 10, 2005, based on information contained in a private medical statement of Dr. P. C., issued on that date.  Accordingly, an effective date of March 10, 2005, is warranted for the assignment of a 100 percent evaluation for PTSD pursuant to 38 C.F.R. § 3.400(o)(2).  However, the Board is unable to locate any evidence indicating that an increase in the severity of the Veteran's PTSD warranting the assignment of a 100 percent rating was factually ascertainable prior to March 10, 2005.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010) (holding that the provisions of 38 U.S.C.A. §§ 5110(b)(2) and its implementing regulation require that an increase in the Veteran's service-connected disability must have occurred during the one year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date).

In summary, resolving all reasonable doubt in the Veteran's favor, an earlier effective date of March 10, 2005, is warranted for the assignment of a 100 percent evaluation for PTSD, and the appeal is granted to this extent.  However, the Veteran is advised that regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c) (exclusions not factually applicable here), payment of monetary benefits based on increased awards of compensation, pension, may not be made for any period earlier than the first day of the calendar month following the month in which the award became effective.  See 38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. § 3.31 (2010).

II.  Entitlement to TDIU

Since the Board has determined the Veteran's PTSD has been productive of total occupational and social impairment, warranting the assignment of a 100 percent evaluation, since March 10, 2005, this necessarily also means his PTSD precludes him from obtaining and maintaining substantially gainful employment so as to also warrant TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2010).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  In determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities nor advancing age may be considered.  See 38 C.F.R. § 4.19 (2010).

On June 7, 1999, VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel recently took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of Special Monthly Compensation, which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

The Board therefore is also granting, rather than dismissing as moot, the TDIU claim since the total occupational and social impairment due to PTSD is also reason to grant a TDIU inasmuch as the severity of his PTSD precludes the Veteran from engaging in all forms of employment that are substantially gainful.  See Faust v. West, 13 Vet. App. 342 (2000); Moore v. Derwinski, 1 Vet. App. 356, 359 (1991); and VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7).

With respect to the appropriate effective date to be assigned, the Board recognizes that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for a disability, and is part of a claim for increased compensation.  See Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board finds that the filing of the increased rating claim for PTSD on March 28, 2005, also represents the filing date of a TDIU claim.  See also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential claims raised by the evidence and apply all relevant laws and regulations).

As a TDIU claim is a type of claim for increased compensation, the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(1) (2010).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §3.400(o)(2) (2010).

Consistent with the findings made above, it was factually ascertainable as of March 10, 2005, that the Veteran was unemployable by virtue of his service-connected PTSD.  Specifically, in a statement dated March 10, 2005, Dr. P. C. assessed the level of the Veteran's impairment due to his PTSD as total, and opined that the severity of the condition was consistent with the assignment of a 100 percent rating for PTSD, indicative of total occupational and social impairment under the applicable rating criteria.  The Board is unable to locate any evidence indicating that an increase in the severity of the Veteran's PTSD warranting the assignment of a 100 percent rating was factually ascertainable prior to March 10, 2005.

In summary, resolving all reasonable doubt in the Veteran's favor, TDIU is granted with an effective date of March 10, 2005.  However, the Veteran is advised that regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c) (exclusions not factually applicable here), payment of monetary benefits based on increased awards of compensation, pension, may not be made for any period earlier than the first day of the calendar month following the month in which the award became effective.  See 38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. § 3.31 (2010).


ORDER

The assignment of an effective date of March 10, 2005, is granted for the assignment of a 100 percent evaluation for PTSD, subject to the law and regulations governing payment of monetary benefits.

Entitlement to a TDIU is granted effective date of March 10, 2005, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


